Case 3:19-cv-00813-REP Document 31-1 Filed 05/06/20 Page 1 of 1 PageID# 299



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


                                                    )
CHMURA ECONOMICS &                                  )
ANALYTICS, LLC,                                     )
                                                    )
                       Plaintiff/Counterclaim       )
                       Defendant,                   )      Case No. 3:19-cv-813-REP
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                       Defendant/Counterclaim       )
                       Plaintiff.                   )

                                   [PROPOSED] ORDER

       THIS MATTER is before the Court on the Plaintiff’s Consent Motion for Leave to Exceed

Page Limitation in Its Brief in Support of Motion for Summary Judgment (the “Motion”). Upon

consideration of the Motion, and for good cause shown, it is hereby ORDERED that the Motion

is GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall be permitted to file a brief in support

of its motion for summary judgment of up to forty pages in length.

       IT IS SO ORDERED.

Date: May ____, 2020

                                                    ______________________________

                                                    The Honorable Robert E. Payne
                                                    Senior United States District Judge
